Title: From Thomas Jefferson to Wilson Cary Nicholas, 27 April 1804
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir
            Monticello Apr. 27. 04.
          
          In a letter of Apr. 15. I informed mr Gallatin of what had passed between us here, and desired him to take measures for winding up the commission at Norfolk with as little delay as should be consistent with a resignation. he says in an answer of the 19th. ‘no previous movement here, nor time is wanted for winding up mr Davies’s business; but on being informed of mr N’s intention to accept, I will at once write to mr D. that he may resign, & to mr N. that he may repair to Norfolk. until I hear from him, or from you, I will continue silent.’ I have this day informed him that he misunderstood my letter, which was meant to say that you had made up your mind to accept, and desiring him to let the change be now made & notified to you as quickly as possible; so that I presume you will hear from him about the 7th. of May, at which time I shall probably be on the road to Washington. but I imagine his letter will enable you to set out immediately for Norfolk. should your commission not have been made out before my arrival at Washington, I will send it, on my arrival, to Warren, or to the care of your brother in Richmond, as you shall advise me. if you do this immediately, I shall recieve your letter here before my departure. Accept my affectionate salutations and assurances of great respect & attachment.
          
            Th: Jefferson
          
        